           Case 5:20-cv-00636-F Document 6 Filed 07/08/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA
 DEVON ENERGY PRODUCTION                    )
 COMPANY, L.P., an Oklahoma                 )
 limited partnership,                       )
                                            )
                     Plaintiff,             )
                                            )
 -vs-                                       )     Case No. CIV-20-636-F
                                            )
 LINE FINDERS, LLC, d/b/a LINE              )
 FINDERS, formerly LINE FINDERS             )
 INC., a Wyoming limited liability          )
 company,                                   )
                                            )
                     Defendant.             )

                                       ORDER

        The court has an independent duty to inquire into its own subject-matter
jurisdiction. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).
        The complaint alleges that the court has jurisdiction over this action based
upon 28 U.S.C. § 1332 (diversity jurisdiction). Section 1332 provides that the court
shall have original jurisdiction where the matter in controversy exceeds the sum or
value of $75,000, exclusive of interest and costs, and is between “citizens of different
States.” 28 U.S.C. § 1332(a)(1). Upon review of the jurisdictional allegations, the
court concludes they are insufficient to support the exercise of diversity jurisdiction.
        The complaint alleges that defendant is a limited liability company. The
citizenship of limited liability company is determined by the citizenship of all of its
members. Spring Creek Exploration & Production Company, LLC v. Hess Bakken
Investment, II, LLC, f/k/a TRZ Energy, LLC, 887 F.3d 1003, 1014 (10th Cir. 2018).
        The complaint alleges that “[u]pon information and belief, all of the members
of Defendant are citizens of the State of Wyoming or a state other than the State of
            Case 5:20-cv-00636-F Document 6 Filed 07/08/20 Page 2 of 3




Oklahoma.” See, doc. no. 1, ¶ 2. “Diversity must be alleged with detail and
certainty.” Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (citation
omitted). Therefore, the complaint must identify each of defendant’s members and
the state of citizenship for each of those members.1 Alleging that the members are
citizens of the State of Wyoming or a state other than the State of Oklahoma is not
sufficient. Id. (merely averring that a party is a citizen of a state other than the State
of New York is clearly insufficient to establish diversity jurisdiction).2
       Accordingly, the court DIRECTS plaintiff, Devon Energy Production
Company, L.P., the party invoking diversity jurisdiction, to file an amended
complaint which supplies the missing jurisdictional information regarding the




1
  If a member of defendant is an individual, plaintiff must identify the individual’s state of
citizenship as opposed to the individual’s state of residence. Residence is not the equivalent of
citizenship. State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994); Walden v.
Broce Const. Co., 357 F.2d 242, 245 (10th Cir. 1966). For any number of reasons, an individual
can “reside” in one place but be domiciled in another place. For adults, domicile is established by
physical presence in a place, coupled with an intent to remain there. Mississippi Band of Choctaw
Indians v. Holyfield, 490 U.S. 30, 48 (1989). A natural person is a citizen of the state in which he
or she is domiciled. Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983). If a member of
defendant is a business entity, then plaintiff must provide the appropriate jurisdictional information
pertaining to that business entity. See generally, 15A James WM. Moore, Moore’s Federal
Practice, §§ 102.50-102.57 (3d ed. 2020). Plaintiff may provide the jurisdictional information
based upon information and belief.
2
   The court recognizes that plaintiff alleges in the complaint that it is a limited partnership and
then alleges that all of its partners and their members are citizens of the State of Oklahoma, without
specifically identifying the partners and their members. See, doc. no. 1, ¶ 1. However, shortly
after filing its complaint, plaintiff filed a corporate disclosure statement (doc. no. 4), which
identifies plaintiff’s two partners, DVN Operating Company, LLC and Devon OEI Operating,
LLC. DVN Operating Company, LLC’s sole member is Devon OEI Operating, LLC, whose sole
member is Devon OEI Holdings, LLC. Devon OEI Holdings LLC’s sole member is Devon Energy
Corporation (Oklahoma), an Oklahoma corporation with its principal place of business in
Oklahoma. The record thus establishes with detail and certainty that plaintiff is an Oklahoma
citizen.
                                                                                  (cont’d. on next page)


                                                  2
             Case 5:20-cv-00636-F Document 6 Filed 07/08/20 Page 3 of 3




members of defendant.3 Said amended complaint shall be filed no later than fourteen
days from the date of this order. Failure to comply may result in the dismissal of
this action without prejudice.
        IT IS SO ORDERED this 8th day of July, 2020.




20-0636p001.docx




3
  Lest it be thought that these requirements exalt formalities a bit too much, the court will note that
it is not unusual for the Tenth Circuit, after a case has run its course in the district court, to remand
the case because the jurisdictional allegations made at the very outset of the case were deficient –
a turn of events that can and should be avoided so that the parties may litigate on the merits without
having to worry about losing the benefit of a judgment in the final stage of the litigation.

                                                   3
